Case: 13-13765    Date Filed: 08/15/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13765
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:11-cr-00270-JRH-BKE-2


UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

ABDUL JABBAR MACK,


                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (August 15, 2014)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Brendan N. Fleming, appointed counsel for Abdul Jabbar Mack, has moved

to withdraw on appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
              Case: 13-13765    Date Filed: 08/15/2014   Page: 2 of 2


1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, Fleming’s

motion to withdraw is GRANTED and Mack’s sentence and convictions are

AFFIRMED.




                                         2